Gaynor, J.:
The complaint contains two causes of action, viz., one for the amount due tó the plaintiff on his contract of service for a year at the time of its breach by his discharge by the defendant, and the other for the damages caused by the breach. They are not one *837cause of. action; the test is that a recovery on one of them would not bar an action on the other (Perry v. Dickerson, 85 N. Y. 345). The order should be reversed and the motion granted.
Woodward, Jenics and Bioh, JJ., concurred.
Order of. the County Court of Kings county reversed, with ten dollars costs and disbursements, and motion granted, with costs.